DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on December 22, 2021 are entered into the file. Currently, claims 1, 2, 4, 5 and 7 are amended; claims 3, 8-10, 12, 15-18, 21, 24, 28, 30-31, 33-35, 38-52 and 54 are cancelled; claims 13-14, 19-20, 25-27, 29, 32 and 55-56 are withdrawn; resulting in claims 1, 2, 4-7, 11, 36, 37 and 53 pending for examination.
This is a non-final office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The status of the claim is listed as “(Original)”, however, it has amendments throughout.
In lines 9 and 22, the word “resultant” is used however it should be “result” because it is referring to the “resultant optical effect” being the result of a combination of features. 
In line 19, the phrase “of the second region” should be added after the word “layer” to clarify that the combined features being discussed by this portion of the claim are with respect to the second region.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein the first optical characteristic is such that the first region exhibits a first visible color and the second optical characteristic is such that the second region exhibits a second, different visible color” is indefinite. Independent claim 1 discuses a first viewing angle with respect to the first optical characteristic and the second optical characteristic (see lines 7-13 and 15-26), however, in claim 4, it’s not clear if the claim is referring to features at a first viewing angle or a second viewing angle. 
For clarity, it is suggested that the claim be amended to include the phrase “at a first viewing angle” at the end of the claim. 
Regarding claim 5, the limitation reciting “wherein the first and second optical characteristics are such that the first region and the second region exhibit substantially the same visible color, wherein a level of transparency of the first region is different to a level of transparency of the second region such that the resultant perceived colors exhibited by the first and second regions are different” is indefinite. Dependent claim 5 states that the first region and the second region exhibit the same visible color, but different levels of transparency. Independent claim 1 requires that the first optical characteristic is any of a visible color, fluorescence, luminescence and phosphorescence and the second optical characteristic in option (ii) is any of a visible color, fluorescence, luminescence and phosphorescence, wherein the first optical characteristic and the second optical characteristic are different (see lines 11-12, 20-26). It is not clear how the limitations of independent claim 1 and dependent claim 5 can both be met, as independent claim 1 requires that the first optical characteristic and the second optical characteristic are different, however, claim 5 requires that they are the same color, and transparency is not disclosed by claim 1 as an option for the first optical characteristic or the second optical characteristic. 
Regarding claim 6, the limitation reciting “wherein the first and second optical characteristics are such that the first region and second region exhibit substantially the same wavelength of fluorescence, luminescence or phosphorescence emission, wherein a concentration of fluorescent, luminescent or phosphorescent material differs between the first and second regions” is indefinite. Dependent claim 6 states that the first region and the second region exhibit the same wavelength of fluorescence, luminescence or phosphorescence emission, but different concentrations of fluorescent, 


Response to Arguments
Response-Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 8-10, filed 12/22/2021, with respect to 1, 2, 3, 4, 5, 6, 7, 11, 36, 37 and 53 have been fully considered and are persuasive.  The previous rejections of claims 1, 2, 3, 4, 5, 6, 7, 11, 36, 37 and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Lister et al. (US 2010/0270379; cited on IDS) have been withdrawn. 
Allowable Subject Matter
Claim 1, 2, 7, 11, 36, 37 and 53 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or render obvious the claimed invention of the instant application.
The closest prior art it to that of Lister et al. (US 2010/0270379). Lister et al. teaches a security device (10) comprising a color shifting layer (11) of a liquid crystal film that reflects different wavelengths of light at different viewing angles and a transparent light control layer (12) with microprismatic structures such as an array of linear microprisms covering the color shifting layer ([0024-0029, 0033-0048]). A light control film (12) can be used comprising multiple arrays of microprisms wherein the long axis of each array is oriented at slightly different angles to each other so many different colors can be seen as the device is tilted at an angle away from normal ([0037]). At a normal angle of incidence (second region), the device will appear colorless as the liquid crystal layer only reflects infra-red light, however, on tilting and rotating the device (first viewing angle from the first region), different areas will become colored (first optical characteristic) and switch to different colors as different viewing angles, providing a kinematic effect viewable across a wide range of angles formed by a combination of the effect of the light control layer and the color shifting layer ([0037]). For example, when the light control film (12) is used with a red to green colorshifting liquid crystal layer, the liquid crystal layer exhibits a red to green colorshift when the security device is tilted 
As argued by the applicant on pages 8 through 10, Lister does not teach the features of the claimed invention of the instant application. The claimed invention as recited by independent claim 1 requires that the resultant optical effect of at least the first region is the result of the wavelength of light exhibited at a first viewing angle due to the combination of the color shifting element, the surface relieve of the light control layer in the first region, and the first optical characteristic. In the claimed invention, the first optical characteristic is a property of the light control layer itself rather than being an optical effect displayed to the viewer. Lister et al. does not teach or disclose the claimed resultant effect and does not describe that the first and/or second optical characteristic is any of a visible color, fluorescence, luminescence and phosphorescence. 
In the claimed invention of the instant application, the light control layer comprises first regions and second region, wherein the second region is either colorless and not comprising an optical characteristic or comprises a second optical characteristic different from the first. The combination of the first and second optical characteristics together with the first and second regions having different effects increase the security levels of the security device, and such features are not disclosed by Lister et al.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785